Citation Nr: 1202181	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claims for service connection for right and left knee disabilities.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The claims for service connection for bilateral knee disabilities were initially denied in an unappealed January 2004 rating decision.  The Veteran later attempted to reopen the claims and was denied in a May 2007 rating decision.  

2.  The evidence received since the May 2007 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.


3.  A chronic right knee disability did not clearly and unmistakably exist prior to the Veteran's induction into active duty service. 

4.  A right knee disability, currently diagnosed as degenerative joint disease and patellofemoral syndrome, is etiologically related to active duty service.  

5.  A chronic left knee disability did not clearly and unmistakably exist prior to the Veteran's induction into active duty service. 

6.  A left knee disability, currently diagnosed as degenerative joint disease and patellofemoral syndrome status post total knee arthroplasty, is etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Service connection for right knee degenerative joint disease and patellofemoral syndrome is warranted.  38 U.S.C.A. §§ 1110, 1111, 1137: 38 C.F.R. § 3.303.

4.  Service connection for left knee degenerative joint disease and patellofemoral syndrome status post total arthroplasty is warranted.  38 U.S.C.A. §§ 1110, 1111, 1137: 38 C.F.R. § 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for bilateral knee pain was initially denied in a January 2004 rating decision.  The RO determined that the evidence of record did not establish that the Veteran's pre-existing bilateral knee condition was aggravated as a result of service.  The Veteran did not appeal the denial of his claims and the January 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  The Veteran subsequently attempted to reopen his claims for service connection for knee disorders and was denied in a May 2007 rating decision.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the May 2007 rating decision includes the Veteran's testimony at the October 2011 hearing and a July 2007 medical opinion from his private orthopedist.  The Veteran testified that he has experienced symptoms of knee pain since active duty service.  This testimony is presumed credible for the purposes of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Additionally, the Veteran's private orthopedist opined in July 2007 that the Veteran's in-service knee injuries aggravated his underlying chondromalacia.  The Board finds that this evidence is new and material as it was not previously considered and pertains to unestablished facts of the claims that were previously lacking, i.e. aggravation of pre-existing knee disabilities or direct incurrence of the disabilities during service.  Reopening of the claims is therefore granted.  


Reopened Claims

The Veteran contends that service connection is warranted for a bilateral knee disability as it developed as a result of injuries incurred during basic training.  In the alternative, the Veteran contends that a pre-existing bilateral knee disability was aggravated during service.  The Veteran testified in October 2011 that he was injured during basic training when he was forced to march on his knees for approximately 100 yards.  He also testified that he has experienced knee problems since service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record contains some evidence of a pre-existing bilateral knee disability and the Board must therefore determine whether the presumption of soundness applies to the current case, and if so, whether it has been rebutted.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Service treatment records contain some evidence of a pre-existing knee disability.  During a pre-induction examination in April 1964, the Veteran reported that his knees and joints became stiff and painful and he had last undergone treatment seven years ago.  He denied any recurrences and physical examination of the knees was normal.  He also submitted a letter from a private physician in August 1964 that noted the Veteran was first seen for problems in his knees in 1958.  He was diagnosed with patellamalacia in both knees and continued to have problems with both knees.  Just prior to induction, the Veteran was provided a special orthopedic examination of the lower extremities in October 1964.  Physical examination of the knees, including patellar motion, was normal and no diagnosis was rendered with respect to the knees.  

Thus, while the Veteran contended at the time of his entrance into active duty service that he had a pre-existing condition of the knees, his lower extremities were normal upon the pre-induction examination in April 1964 and a special orthopedic examination in October 1964.  As no knee conditions were noted at the time of the Veteran's enlistment, the presumption of soundness applies and can only be rebutted with clear and unmistakable evidence that bilateral knee disabilities pre-existed service and were not aggravated therein.  See 38 U.S.C.A. § 1111.

The Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a pre-existing bilateral knee disorder at the time of his enlistment into active duty service.  Although he provided a statement from his private physician in August 1964 noting a diagnosis of bilateral patellamalacia, as noted above, examination of the knees was normal in April and October 1964.  The record also contains several medical opinions that are split on the question of whether the Veteran's knee disabilities pre-existed service.  In October 2006, the Veteran's private physician, Dr. Jenson, opined that the Veteran's injury before service was only slight, while a private orthopedist opined in July 2007 that the Veteran entered service with underlying chondromalacia of the knees.  Although VA examiners who reviewed the claims file and examined the Veteran in November 2003 and February 2007 determined that the Veteran had a pre-existing knee disability, the Board cannot conclude that a bilateral knee condition clearly and unmistakably pre-existed service.  There is simply too much medical evidence weighing against such a finding, including the October 2006 opinion from Dr. Jenson, the Veteran's testimony in October 2011 that his knee problems had fully resolved by his induction into active service, and the absence of physical abnormalities upon examination in April and October 1964.  

As the record does not contain clear and unmistakable evidence that demonstrates the presence of a pre-existing bilateral knee disability, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Following his entrance into active duty service, the Veteran complained of knee pain in November 1964 and was referred to the orthopedic clinic.  X-rays of the knees were normal and the knees were stable.  The diagnosis was questionable patellamalacia by history only.  He was recommended for a return to full duty.  The Veteran did not receive any other treatment for knee complaints during service, and physical examination of the knees was normal at the August 1966 separation examination.  On the accompanying report of medical history, the Veteran denied experiencing arthritis or a "trick" or locked knee, but complained of painful joints and cramps in his legs.

The post-service medical record documents private treatment for bilateral knee pain since 1994.  The Veteran transferred his orthopedic care to the Milwaukee VA Medical Center (VAMC) in April 2005 and was diagnosed with severe bilateral degenerative arthritis.  In November 2006, he underwent a left total knee arthroplasty due to severe osteoarthritis.  Upon VA examination in February 2007, the Veteran was diagnosed with degenerative joint disease of the bilateral knees, status post left total knee arthroplasty with patellofemoral syndrome of the right knee.   
The record clearly shows current diagnoses of degenerative joint disease and patellofemoral syndrome of the knees, status post left knee replacement.  In addition, the Veteran made complaints of knee pain during service and at the August 1966 separation examination.  The Board finds that two of the three elements necessary for service connection-current disability and an in-service injury-are demonstrated.

The Board also finds that the weight of the evidence establishes a nexus between the Veteran's current knee disabilities and active duty service.  In support of his claims, the Veteran submitted numerous letters from his private physician providing a link between his current bilateral knee disabilities and active duty service.  The Veteran has also provided a credible history of continuous knee symptoms dating from his in-service injury to the knees during basic training.  Although the VA examiners who reviewed the claims file and examined the Veteran in November 2003 and February 2007 provided opinions against the claims, the Board notes that their opinions were predicated on a finding that the Veteran's knee problems pre-existed service.  As discussed above, the Board has found that the Veteran was presumed sound at the time of his entrance into active duty service.  The probative value of the VA examiner's opinions is therefore lessened and they are outweighed by the private opinions in support of the claims.  Accordingly, all the elements necessary to establish service connection are met in this case and the claims are granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims.  





ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for degenerative joint disease and patellofemoral syndrome of the right knee is granted. 

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left knee disability is granted. 

Entitlement to service connection for degenerative joint disease and patellofemoral syndrome of the left knee status post total knee arthroplasty is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


